Order entered March 17, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-01503-CV

                              STEPHEN W. CLARK, Appellant

                                               V.

              DILLARD'S INC. AND THE CAMPBELL AGENCY, Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-11-12848

                                           ORDER
       We GRANT appellant’s March 13, 2014 second motion to extend time to file brief and

ORDER the brief be filed no later than March 24, 2014. Appellant is cautioned that no further

extensions will be granted absent exigent circumstances.




                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE